IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                September 15, 2009
                               No. 08-20518
                             Summary Calendar               Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee

v.

BRANDON BANKS, also known as Emekwanem Ibe Biosah,

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                         USDC No. 4:07-CR-420-ALL


Before DAVIS, SMITH and DENNIS, Circuit Judges.
PER CURIAM:*
      Brandon Banks was convicted of possession of stolen mail, see 18 U.S.C.
§ 1708, and of aggravated identity theft, see 18 U.S.C. § 1028A.          He was
sentenced to serve two consecutive terms of 24 months in prison. He appeals,
contending that the district court committed plain error by accepting a nolo
contendere plea from him.      He contends, in the alternative, that if it is
determined that he pleaded not guilty his conviction for aggravated identity



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 08-20518

theft should be vacated for lack of sufficient evidence. He asserts neither that
he pleaded guilty nor that he pleaded nolo contendere.
      It is unclear from the record whether the district court found Banks guilty
after a stipulated bench trial or on a plea of nolo contendere. At the hearing at
which he was found guilty, the court asked Banks if he wished to proceed to a
bench trial on a not guilty plea but on stipulated facts. The court told Banks
that at the end of the trial on stipulated facts it would pronounce its decision and
that Banks would retain appellate rights. The court also advised Banks that the
bench trial did not require that he plead guilty. Banks advised the district court
that that was what he wanted.         The prosecutor read into the record the
statement of stipulated evidence and offered into evidence an evidentiary
stipulation signed by Banks. The parties agreed that Banks’s appeal rights
included the right to appeal the denial of his motion to suppress evidence on the
basis that the search warrant was defective.
      After conducting a trial on stipulated facts, but before pronouncing
judgment, the court inquired as to Banks’s plea. Although the transcript reveals
that Banks said not guilty, the district court seems to have misunderstood Banks
to have pleaded guilty. When clarification of Banks’s plea was sought, however,
Banks’s counsel stated that Banks pleaded nolo contendere (or “no contest,” in
counsel’s words). The district court then announced that the final plea was one
of nolo contendere; but it then declared Banks guilty based on uncontested,
stipulated facts. The written judgment states that Banks was convicted after
pleading not guilty.
      A guilty plea must be intelligent and voluntary. Boykin v. Alabama, 395
U.S. 238, 242-44 (1969). Banks contends that if he was convicted on a guilty
plea it was not an intelligent and voluntary one. See also F ED. R. C RIM. P. 11,
advisory committee notes to 1974 amendments (stating that a plea of nolo
contendere “is, for purposes of punishment, the same as the plea of guilty”). If
Banks was convicted on a plea of nolo contendere, we will have to determine

                                         2
                                  No. 08-20518

whether his conviction survives scrutiny. See Boykin, 395 U.S. at 243; Rule 11.
Consequently, it is necessary to know whether Banks was found guilty based on
a plea of nolo contendere or after a bench trial on stipulated facts.
      Accordingly, we order a LIMITED REMAND to the district court for the
sole purpose of advising us, through an appropriate supplement to the record
that is “adequate to facilitate our review,” whether Banks was convicted after a
trial on stipulated facts or on a plea of nolo contendere. Myers v. Gulf Oil Corp.,
731 F.2d 281, 284 n.11 (5th Cir. 1984). Once the record has been supplemented,
the case shall be returned to this court for further proceedings. This court
retains jurisdiction over the case for all other purposes.




                                        3